Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of:

Transitional Hospitals
Corporation -- Las Vegas,

DATE: January 6, 1995

Petitioner,

Docket No. C-94-413
Decision No. CR350

-vwo

Health Care Financing
Administration.

wee ee ee eS SS Se

DECISION

On March 28, 1994, the Health Care Financing
Administration (HCFA) notified Petitioner that it had
approved its participation in Medicare as an acute care
hospital effective February 10, 1994. Petitioner
requested that HCFA reconsider this determination.
Petitioner contended that HCFA should have approved its
participation in Medicare effective January 20, 1994.
HCFA denied Petitioner's request for reconsideration.
Petitioner requested a hearing. The case was assigned to
me for a hearing and a decision.

HCFA moved for disposition of this case without an in-
person hearing, asserting that it was entitled to a
decision sustaining its determination based on the
undisputed material facts and the law. Petitioner
opposed the motion. Petitioner argued that there exist
disputed material facts such that an in-person hearing is
necessary to resolve the case.

I conclude that there is no need for an in-person hearing
in this case.' I find that HCFA is entitled to a
decision sustaining its determination to approve
Petitioner's participation in Medicare effective February
10, 1994.

1 In order to decide this case, I have accepted
as true all facts asserted by Petitioner to be material.
I discuss these facts below.
2

I. Issues, findings of fact, and conclusions of law

The issue in this case is whether HCFA correctly
certified Petitioner to participate in Medicare as an
acute care hospital effective February 10, 1994. In
deciding that HCFA correctly certified Petitioner's
participation effective February 10, 1994, I make
specific findings of fact and conclusions of law. After
each finding or conclusion, I cite to the page or pages
of the decision at which I discuss the finding or
conclusion.

1. A provider's participation in Medicare will
become effective as of the date that an onsite survey of
the provider is completed by or on behalf of HCFA if, on
that date, the provider meets all federal health and
safety requirements for participation and any other
requirements imposed by HCFA. Page 4.

2. If a provider does not meet all requirements for
participation as of the date that an onsite survey is
completed, then the provider's participation in Medicare
will become effective on the earlier of the following
dates:

a. The date on which the provider meets all
requirements for participation; or

b. The date on which the provider submits a
correction plan acceptable to HCFA, or an approvable
waiver request, or both.

Page 4.

3. HCFA may not certify a provider to participate
in Medicare where that provider has not met all
requirements for participation, submitted a plan of
correction acceptable to HCFA, or submitted an approvable
waiver request. Pages 4, 8 ~ 11.

4. Petitioner did not meet all requirements for
participation in Medicare as of January 20, 1994, the
date when an onsite survey of Petitioner was completed.
Pages 5 - 7.

5. The earliest date that Petitioner met all
requirements for participation in Medicare was February
10, 1994, the date that Petitioner submitted a plan of
correction acceptable to HCFA. Pages 7, 12 - 13.

6. Petitioner is not entitled to be certified for
participation in Medicare earlier than February 10, 1994,
due to the fact that the individuals who surveyed
Petitioner advised Petitioner's representatives on
3

January 20, 1994, that Petitioner met all conditions for
certification as a Medicare provider. Pages 5 - 6, ll -
12.

7. Petitioner is not entitled to be certified for
participation in Medicare earlier than February 10, 1994,
due to the fact that the individuals who surveyed
Petitioner did not tell Petitioner's representatives on
January 20, 1994, that Petitioner must correct
outstanding deficiencies before being certified as a
Medicare provider. Pages 6, 11 - 12.

8. Petitioner is not entitled to be certified for
participation in Medicare earlier than February 10, 1994,
even if the individuals who surveyed Petitioner failed to
follow the requirements of the operating manual governing
surveys of providers by State agency surveyors. Pages 6,
12.

II. Discussion
A. Governing law
1. Criteria for participation in Medicare

The statutory criteria for a hospital's participation in
Medicare are contained in section 1861(e) of the Social
Security Act (Act). Regulations which implement these
criteria, and which set forth additional requirements for
participation by a hospital, are contained in 42 C.F.R.
Part 482.

The purpose of both the Act and the regulations is to
establish criteria for a hospital's participation in
Medicare which promote and protect the health and safety
of Medicare beneficiaries. The criteria for
participation contained in the Act are, on their face,
intended to achieve this purpose. Act, section

1861(e) (1) - (9).2 The criteria contained in the
regulations are intended also to achieve this purpose.
42 C.F.R. §§ 482.1 - 482.66.

2 These criteria include the requirement that a
hospital: maintain clinical records on all patients; have
bylaws to govern its physician staff; require that all of
its patients be under the care of a physician; provide
24-hour nursing services rendered or supervised by a
registered professional nurse; have in effect a hospital
utilization review plan; and meet applicable State or
local licensing standards. Act, section 1861(e)(2) -

(7).
4

Regulations governing acute care hospitals' participation
in Medicare establish the conditions under which
hospitals may participate. A condition is generally set
forth at the beginning of each regulation governing
participation, in the form of a broadly stated
prerequisite to participation. The conditions of
participation established by these regulations generally
express conditions stated in the Act. For example, the
regulation which establishes medical staff requirements
for participating hospitals states, as a condition of
participation, staffing requirements that are contained
in the Act (although in somewhat broader language than
the statutory language). 42 C.F.R. § 482.22; see Act,
section 1861(e) (3).

These regulations establish also standards of
participation, which are criteria intended to elaborate
and to flesh out the conditions of participation. In
turn, these standards contain subdivisions (elements) .
For example, the medical staff condition of participation
provides as a standard under that condition that a
participating hospital must have a medical staff that is
“composed of doctors of medicine or osteopathy... ."
42 C.F.R. § 482.22(a). One element of this standard is
that the medical staff must conduct periodic appraisals
of its members. 42 C.F.R. § 482.22(a) (1).

2. The circumstances under which HCFA may
approve a provider's participation in Medicare

The circumstances under which HCFA may approve a
provider's participation in Medicare are established by
regulation. 42 C.F.R. § 489.10. An agreement between a
provider and HCFA becomes effective on the date that HCFA
completes an onsite survey of the provider if, on that
date, the provider meets all conditions of participation
and any other requirements imposed by HCFA. 42 C.F.R. §
489.13(a). As of the effective date of the agreement,
the provider will be eligible to receive Medicare
reimbursement for its services.

If the provider fails to meet any of the requirements
established by HCFA for certification on the date that
the survey is completed, then the agreement becomes
effective, and the provider becomes eligible to receive
Medicare reimbursement for its services, on the earlier
of two dates. These are: 1) the date on which the
provider meets all HCFA requirements; or 2) the date on
which the provider submits a plan of correction to HCFA
which HCFA accepts, or an approvable waiver request, or
both. 42 C.F.R. § 489.13(b) (1), (2).
B. Material facts

The following material facts are not disputed.
Petitioner is an acute care hospital in Las Vegas,
Nevada, which began operating in late December 1993.
Petitioner applied to participate as a provider in
Medicare. In January 1994, Petitioner was surveyed on
behalf of HCFA by surveyors from the Bureau of Licensure
and Certification of the Health Division of the Nevada
Department of Human Resources (Nevada State agency). Two
surveys were performed, consisting of a Medicare survey
and a Life Safety Code survey. These surveys were
completed, respectively, on January 19 and 20, 1994.

In both surveys, the surveyors identified deficiencies in
Petitioner's operations. The deficiencies identified by
the surveyors included failures to comply with
participation standards established by regulation, and
with elements of those standards. HCFA Ex. 1, 2.° By
letters of January 25 and 26, 1994, the Nevada State
agency gave Petitioner written notice of the
deficiencies. Id.; P. Ex. 4; HCFA Ex. 3. On February
10, 1994, Petitioner submitted to the Nevada State agency
its plans of correction. HCFA Ex. 1, 2.4 On March 28,
1994, HCFA advised Petitioner that it had accepted its
agreement to participate in Medicare as an acute care
hospital, effective February 10, 1994. HCFA Ex. 4.

Petitioner asserts the presence of additional facts. For
purposes of this Decision, I accept the following fact
contentions made by Petitioner. On January 20, 1994, at
the completion of the two surveys, the Nevada State
agency surveyors gave Petitioner's representatives a
verbal report of their findings. The surveyors advised

3 HCFA submitted six exhibits (HCFA Ex. 1 - 6).
Petitioner submitted four exhibits (P. Ex. 1 - 4).
Neither party has objected to the admission into evidence
of the other's exhibits. I admit all of the exhibits
into evidence, although, strictly speaking, it is not
necessary for me to do so, inasmuch as many of them are
evidence of facts which are not in dispute.

4 The documents in which the deficiencies are
identified are each captioned "Statement of Deficiencies
and Plan of Correction." HCFA Ex. 1, 2. Petitioner was
instructed to prepare written plans of correction to
resolve the deficiencies and to describe the proposed
corrections in the right-hand columns of the statements
of deficiencies. HCFA Ex. 3; P. Ex. 4. The statements
of deficiencies which are in evidence as HCFA Ex. 1 and 2
contain also Petitioner's plans of correction.
6

Petitioner's representatives that Petitioner met all
Medicare conditions of participation. However, they told
Petitioner's representatives also that they had
identified some deficiencies in Petitioner's operations.
P. Ex. 1, page 3; P. Ex. 2, page 2. The surveyors did
not provide Petitioner's representatives with a written
statement of the deficiencies that they found. P. Ex. 1,
pages 2 ~ 3; P. EX. 2, page 2. The surveyors told
Petitioner's representatives that they would take their
survey results back to their office, compile their
findings, and mail the written results to Petitioner. P.
Ex. 1, page 3.

The surveyors did not tell Petitioner's representatives
that the date when Petitioner would -be certified to
participate in Medicare would depend on Petitioner's
response to the written statement of deficiencies that
the surveyors would be preparing. P. Ex. 1, page 3; P.
Ex. 2, page 2. The surveyors did not tell Petitioner's
representatives when Petitioner would be certified to
participate in Medicare. P. Ex. 2, page 2.

Petitioner does not contend that the surveyors told its
representatives at the completion of the surveys that
Petitioner would be certified to participate in Medicare
as of the surveys' completion date (January 20, 1994).
Nor does Petitioner contend that the surveyors told
Petitioner's representatives that Petitioner would be
excused from the obligation to submit a plan of
correction of deficiencies as a prerequisite to becoming
certified to participate in Medicare.

For purposes of this Decision, I accept also Petitioner's
assertion that the surveyors did not conduct their exit
conference with Petitioner's representatives in full
compliance with the requirements of the State Operations
Manual (SOM). The SOM consists of HCFA's instructions to
State agencies which, in part, govern the manner in which
surveys of providers are to be conducted. I accept
Petitioner's representation that the SOM required the
surveyors to notify Petitioner that the effective date of
its participation in Medicare would be determined
according to the date that Petitioner submitted its plan
of correction of the deficiencies identified by the
surveyors, and that the surveyors failed to comply with
this requirement. Petitioner's Brief at 14 - 15.

Cc. i f the parties' it:

Relying on the language of 42 C.F.R. § 489.13, HCFA
argues that Petitioner could not be certified to
participate in Medicare on January 20, 1994, inasmuch as
Petitioner did not meet all of HCFA's participation
requirements on that date. HCFA asserts that the
7

earliest date that Petitioner qualified for certification
was February 10, 1994, the date on which Petitioner
submitted plans of correction to HCFA which HCFA
determined to be acceptable.

Petitioner does not deny that there were deficiencies in
its operations as of January 20, 1994. Nor does
Petitioner deny that the deficiencies constituted
failures to comply with HCFA's certification
requirements. Petitioner does not assert that it
corrected any of these deficiencies prior to February 10,
1994, the date on which it submitted its plans of
correction. Thus, Petitioner acknowledges that, under 42
C.F.R. § 489.13, Petitioner was not in compliance with
all of HCFA's requirements on January 20, 1994, and that
it did not come into compliance with those requirements
prior to February 10, 1994, the date on which it
submitted acceptable plans of correction.*

Petitioner argues that the requirements contained in 42
C.F.R. § 489.13 are not applicable here. It contends
that, through no fault of its own, it was misled by
Nevada State agency surveyors into believing that it did
not have to correct deficiencies as a prerequisite to
certification. Petitioner asserts that, had it known
that it had to correct deficiencies identified by the
surveyors as a prerequisite to certification, it would
have corrected them prior to February 10, 1994.
Therefore, according to Petitioner, it relied to its
detriment on misleading statements made by Nevada State
agency surveyors. It argues also that the surveyors'
failure to tell it, in contravention of SOM requirements,
that it would be certified as of the date it submitted
acceptable plans of correction, should estop HCFA from
denying certification as of the date of the completion of
the surveys. According to Petitioner, the reasonable
remedy would be for me to order that it be certified as a
Medicare provider, effective January 20, 1994.

As I explain below, I do not find that Petitioner can
assert reasonably that it was misled into believing that
it would be certified before it corrected the
deficiencies that the surveyors identified. However, I
would find that Petitioner is not entitled to be
certified prior to February 10, 1994, even if I were to
find that Petitioner had been misled as it contends.

That is so because I find no legal basis for Petitioner's
estoppel argument.

5 Petitioner did not request a waiver from
participation requirements. .
Central to my conclusion is that Petitioner's estoppel
argument relies on a fundamental misconstruction of
HCFA's obligations under the Act and implementing

..Yegulations. .The Act and regulations do not impose on
HCFA the duty to pay Medicare reimbursement to providers
who are not in compliance with participation
requirements. No such duty exists even where HCFA might
arguably mislead a provider into believing that it would
be certified to participate when, in fact, the provider
had not met participation requirements. The Act and the
regulations impose on HCFA the duty to protect the
welfare of Medicare beneficiaries. Where HCFA's agents
conduct a survey of an applicant for participation in
Medicare and find deficiencies, HCFA's obligation is to
refrain from certifying the applicant until the
deficiencies are corrected.

A provider's duty is to understand the implications of a
finding that deficiencies exist and to do whatever is
necessary to bring its operations into compliance with
the legal requirements for certification. A provider may
not rely on errors or omissions by HCFA's agents to
obtain certification in advance of the date when it
complies fully with certification requirements.

I analyze the relevant law and facts in this case as
follows.

© fhe provider certification regulations do not
permit HCFA to certify a provider to participate in
Medicare where that provider has not complied with all
certification requirements. The equitable principle of
estoppel does not supersede or supplant the requirements
of the regulations.

The regulation governing the date when a provider becomes
certified states plainly, and without exception, that a
provider must meet all federal requirements before being
certified. 42 C.F.R. § 489.13(a), (b). The regulation
does not permit a deficient provider to be certified
prior to correcting its deficiencies. This is true even
where the provider is aware of deficiencies, but
concludes incorrectly that it need not correct those
deficiencies as a prerequisite to certification. This is
true even if the provider has been misled by State agency
surveyors into believing that it need not correct
deficiencies prior to becoming certified.

Petitioner argues that, notwithstanding the plain
language of the regulations, the doctrine of estoppel may
be invoked to bar HCFA from denying certification to a
provider where HCFA misleads a provider into believing
that it will be certified prior to correcting
deficiencies. Petitioner cites Livingston Care Center,
9

Inc., OHA Appeals Docket No. 000-51-7010 (1989), as
precedent for this argument. In Livingston, a Social
Security Administration Office of Hearings and Appeals
administrative law judge held that HCFA had not
established a legitimate basis to terminate the
participation in Medicare of a skilled nursing facility.
Id. at 63 - 64. The administrative law judge based his
decision, in part, on his finding that the State agency
that surveyed the provider failed to comply with the
requirements contained in the SOM governing the
information which State agency surveyors were obligated
to impart to the provider as part of the inspection
process.” _.
I am not persuaded by the Livingston decision that HCFA
may be estopped from denying certification to Petitioner
at a date earlier than the date when Petitioner complied
with participation requirements. First, the

decision does not operate as precedent and I am not
required to accept it.

Second, the legal principle which governed the judge's
decision in Livingston does not operate here.

is a decision which upholds a provider's rights under the
Act. In Livingston, the administrative law judge found
that the provider had a statutory right to continue as a
Medicare provider while it was given a reasonable
opportunity to correct deficiencies. Id. The State
agency's surveyors' failure to impart necessary
information to the provider concerning the deficiencies
they found was held to deprive the provider of the
opportunity to correct its deficiencies.

Here, there are no statutory rights at issue. There is
no statutory right for a provider-applicant to be
certified as a Medicare provider while it attempts to
correct deficiencies.

My interpretation of the provider certification
regulations is similar to the analysis I made of the same
regulations in D/B St. Mary Parish Dialys
Center, DAB CR341 at 18 - 19 (1994). In SRA, as in this
case, I held that the regulations which govern

6 The Livingston decision is included in the
record of this case as Attachment A to Petitioner's
November 21, 1994 Brief.

7 Below, I explain why the failure of Nevada
State agency surveyors in this case to comply with the
requirements of an SOM does not entitle Petitioner to be
certified at a date earlier than the date it complied
with Medicare participation requirements.
10

certification of a provider to participate in Medicare do
not permit a provider to be certified until it complies
with all requirements for participation. Id.

Petitioner argues that the SRA decision is not applicable
here. Although the facts of SRA are somewhat different
from the facts of this case, the law on which that
decision is based is applicable also in this case.

In SRA, State agency surveyors conducted several surveys
and a complaint investigation of the petitioner which
identified deficiencies. The State agency provided the
petitioner with notices of these deficiencies. The
petitioner argued that the State agency did not provide
it with timely notice of the deficiencies. It argued
also that it had complied "substantially" with
certification requirements. It asserted that it ought to
have been certified at a date earlier than the
certification date established by HCFA, due to its
"substantial" compliance with certification requirements
and the alleged failure of the State agency and HCFA to
give it timely notice of deficiencies.

I held that the petitioner in SRA did not prove its
compliance with certification requirements at any date
prior to the certification date established by HCFA. I
held also that the requirement that the petitioner comply
with certification requirements was not vitiated by
alleged failures by the State agency or HCFA to provide
the petitioner with timely notice of deficiencies
(although I held also that the notices that were sent to
the petitioner were not untimely).

© The regulations are consistent with congressional
intent. The purpose of both the Act and the regulations
is to protect the welfare of Medicare beneficiaries by
assuring that only providers who comply with all
applicable criteria governing the delivery of services
are reimbursed for those services. SRA, at 19. It would
not be consistent with the purpose of the Act or the
regulations to permit a provider to claim reimbursement
for its services where that provider is not complying
with certification requirements.

Indeed, when the competing equities of Petitioner and
those Medicare beneficiaries who are served by Petitioner
are measured against this congressional intent, it is
apparent that Petitioner cannot prevail. Congress has
decided that Medicare beneficiaries have an interest in
being provided health care consistent with appropriate
health and safety requirements which is superior to
providers' interest in being reimbursed for services to
Medicare beneficiaries. Thus, Congress has decided that
11

providers who fail to meet certification requirements
must not be certified to provide services to
beneficiaries.

© Based on the facts contended by Petitioner,
Petitioner has not proved that it was misled by Nevada
State agency surveyors into believing that it need not
correct deficiencies in its operations as a prerequisite
to being certified. The surveyors made no affirmative
statements which were misleading. Furthermore,
Petitioner cannot assert, reasonably, that it was misled
by what the surveyors did not say.®

The surveyors said nothing affirmatively misleading to
Petitioner's representatives. The surveyors did not tell
Petitioner's representatives that Petitioner would be
certified at any date earlier than the date when
Petitioner corrected the deficiencies identified by the
surveyors. The record establishes only that the
surveyors told Petitioner's representatives that: 1)
there were deficiencies in Petitioner's operations; and
2) they would be providing Petitioner with written
notification of the deficiencies.°

Petitioner cannot assert credibly that it was misled into
believing, from statements that the surveyors did not
make to Petitioner's representatives, that it would be
certified prior to correcting the deficiencies that were
identified by the surveyors. It is within the realm of
possibility that a provider who is totally ignorant of
the survey and. certification process might conclude from
the surveyors' failure to state that certification would
be contingent on correction of deficiencies that it would
be certified to participate in HCFA before deficiencies
were corrected. But neither Petitioner nor other
applicants to become providers may rely on ignorance of
the certification process to assert that HCFA should be
estopped by its agents' failure to assertively link
certification to correction of deficiencies.

8 Nor is there any evidence to show that the
Nevada State agency was dilatory in notifying Petitioner
in writing about the deficiencies which were identified
at the January 19 and 20, 1994 surveys. The Nevada State
agency sent written notification and a request for plans
of correction to Petitioner on January 25 and 26, 1994,
three and four working days from January 20, 1994.

° For the reasons which I discuss above, I would
not find in favor of Petitioner even if Petitioner were
able to prove that the Nevada State agency surveyors had
told its representatives that it need not correct
deficiencies as a prerequisite to becoming certified.
12

An applicant for certification as a Medicare provider has
a duty to understand and comply with the requirements of
the applicable law and regulations. If Petitioner did
not know that it had to correct its deficiencies before
being certified, it had a duty to find that out. The
prerequisite that Petitioner correct deficiencies before
becoming certified would have been apparent to Petitioner
had it simply read the relevant regulation.

The statements made to Petitioner's representatives by
the Nevada State agency surveyors would not have misled
anyone familiar with the regulations governing
certification. Had Petitioner considered these
statements in the context of 42 C.F.R. § 489.13, it would
have known immediately that it would not be certified
until it corrected the deficiencies identified by the
surveyors.

© The failure by Nevada State agency surveyors to
comply with SOM requirements does not entitle Petitioner
to participate in Medicare at a date earlier than
February 10, 1994. The SOM establishes guidelines to be
followed by surveyors in the conduct of surveys. It does
not constitute a statement by the Secretary which
supersedes regulations. There is nothing to suggest that
the Secretary has directed that the SOM be distributed to
providers as an interpretation of the Act, or as a
statement of their rights in the survey and certification
process. In no respect does the SOM establish rights
which inure to the benefit of providers. Thus, the
controlling law and policy here remains the requirement
in the regulations that providers not be certified until
they comply with all requirements for participation.
Moreover, Petitioner does not allege that it relied on
the SOM to its detriment. Petitioner does not contend
that its representatives assumed that Petitioner would be
certified effective January 20, 1994, based on their
understanding of the SOM.

III. Conclusion

I conclude that summary disposition is appropriate in
this case and that there is no need for an in-person
hearing. Based on the undisputed material facts
(including those facts alleged by Petitioner which I have
accepted for purposes of this decision) and the law, HCFA
correctly certified Petitioner as a Medicare provider on
February 10, 1994, the date when Petitioner submitted its
13

plans of correction. There is no basis for me to order
that Petitioner be certified at any date prior to
February 10, 1994.

/s/

Steven T. Kessel
Administrative Law Judge
